DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration including “an upper outer side and a lower inner side of the rotating shaft are equipped with screens”, as claimed in claims 8, 9, and 10 must be shown or the features canceled from the claims. Examiner notes that the only “screen” found in Applicants drawings is element 7 identified in Figure 1, and it is unclear how element 7 would be considered to be “equipped” on sides of the rotating shaft (i.e. element 10).  Additionally, the configuration including “an elastic sealing strip or a sealing screen is arranged on the sash's frame along the central axis of the rotating shaft, and is used for fixing the screens”, as claimed in claims 8, 9, and 10 must be shown or the features canceled from the claims. Examiner notes that it is unclear how Applicants “elastic sealing strip” (i.e. element 16 as shown in Figure 2b) would be “used for fixing the screens”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, and examples of indefiniteness. Examiner notes that the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy.
Claims 1-10 recite numerous terms that lack a definite article (i.e. “a”, “the”, “said”, etc.) and are therefore unclear.  For example, claim 1 recites “glass pane, window handle, rotating shaft, position limiter, window frames and sealing structure”.  All claims must be reviewed and corrected for terms lacking a definite article, in order to prevent antecedent basis issues. Appropriate correction is required. 
Claim 1 recites “comprising a sash's frame, glass pane, window handle, rotating shaft, position limiter, window frames” and “the rotating shaft is fixed on left and right sides of the sash's frame”. This renders the claim indefinite, as it is unclear how many “rotating shafts” are being claimed (i.e. is the same “rotating shaft” intended to be “fixed on left and right sides of the sash's frame”? or are multiple rotating shafts being claimed? If so, which of the multiple “rotating shafts” is being referred to by the multiple recitations of “the rotating shaft”?). Examiner notes that claims 3 and 6-10 additionally recite “the rotating shaft”, and it is unclear which of the multiple “rotating shafts” that are “fixed on left and right sides of the sash's frame” is being referred to by the multiple recitations of “the rotating shaft”. Appropriate correction is required.
Claim 2 recites “wherein the position limiter has two designs to choose”. This renders the claim indefinite, as it appears that multiple configurations/embodiments are claimed in detail within a single claim (i.e. “one of which includes limiting ring, limiting nut, adjusting nut and position limiting rod” and “the other design of the position limiter includes a spring, a limiting ring, a position limiting rod, and position limiting spacing piles fixed on the window frame”). It does not appear that multiple configurations can exist at the same time, and it is therefore unclear if both embodiments are being claimed simultaneously. Claim 2 additionally recites “two designs make the rotating shaft sleeved by the limiting ring” which is unclear. Examiner notes that alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A “Markush” claim recites a list of alternatively useable species. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303-04 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C. It is improper to use the term “comprising” instead of “consisting of.” Ex parte Dotter, 12 USPQ 382 (Bd. App. 1931). Examiner notes that, as best understood, claim 2 is formatted as an improper Markush claim. Appropriate correction is required.
Claim 2 recites “a rotation angle of the limiting ring is controlled by thread matching”. This renders the claim indefinite, as the phrase “controlled by thread matching” is vague and unclear (i.e. what exactly is being claimed by the phrase “controlled by thread matching”? what is “thread matching”?). Appropriate correction is required.
Claim 2 recites “the spring is coated at the outside of the rotating shaft”. This renders the claim indefinite, as the phrase “the spring is coated at the outside of the rotating shaft” is entirely unclear (i.e. how is the spring “coated”? what is the spring “coated” in?). Appropriate correction is required.
Claim 3 recites “a fixed ring is arranged in the outside of the rotating shaft on the other side”. This renders the claim indefinite, since it is unclear what exactly is being claim by the phrase “arranged in the outside”, and since the term “the other side” lacks antecedent basis and is unclear (i.e.  “the other side” of what?). Appropriate correction is required.
Claim 6 and 7 recite “the rotating shaft contacts with the limiting ring and the fixed ring against bearing”. This limitation is awkwardly worded and renders the claim indefinite (i.e. what is being claimed by the phrase “against bearing”?). Appropriate correction is required.
Claim 6 and 7 recite “a friction force between the rotating shafts and the limiting ring or the fixed ring is adjustable by damping of a rotation”. This renders the claim indefinite, as the phrase “is adjustable by damping of a rotation” is vague and unclear (i.e. by damping of a rotation of what?). Appropriate correction is required.
Claim 8, 9, and 10 recite “an upper outer side and a lower inner side of the rotating shaft are equipped with screens”. This renders the claim indefinite, since it is unclear how “an upper outer side and a lower inner side of the rotating shaft” would be “equipped with screens”. Examiner notes that the only “screen” found in Applicants drawings is element 7 identified in Figure 1, and it is unclear how element 7 would be considered to be “equipped” on sides of the rotating shaft (i.e. element 10). Appropriate correction is required.
Claim 8, 9, and 10 recite “an elastic sealing strip or a sealing screen is arranged on the sash's frame along the central axis of the rotating shaft, and is used for fixing the screens”. This renders the claims indefinite, as it is unclear how Applicants “elastic sealing strip” (i.e. element 16 as shown in Figure 2b) would be “used for fixing the screens” (i.e. “fixing the screens” to what?). Appropriate correction is required.
Claims 4 and 5 are rejected as depending form a rejected base claim. 

Allowable Subject Matter
As best understood, Examiner believes that claims 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634